19 F.3d 1427
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Carlton B. GIBBS, Plaintiff, Appellant,v.CITY of Boston, Defendant, Appellee.
No. 93-1821
United States Court of Appeals,First Circuit.
March 23, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Rya W. Zobel, U.S. District Judge ]
Carlton B. Gibbs on brief pro se.
Albert W. Wallis, Corporation Counsel, and Kevin S. McDermott, Assistant Corporation Counsel, on brief for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
1. plaintiff asks this court "to substitute its judgment and assess the credibility of the witnesses."  We may not do so.   See Acevedo-Diaz v. Aponte, 1 F.3d 62, 66 (1st Cir. 1993) (court of appeals will uphold jury verdict "unless the facts and inferences, viewed in the light most favorable to the verdict 'point so strongly and overwhelmingly in favor of the movant that a reasonable jury could not have [returned the verdict]' ").  Indeed, unless plaintiff made a timely motion for judgment as a matter of law under Fed.  R. Civ. P. 50 or for new trial under Fed.  R. Civ. P. 59 (we find neither motion on the docket or among the papers), we ordinarily will not review the weight of the evidence.   La Amiga del Pueblo, Inc. v. Robles, 937 F.2d 689, 691 (1st.  Cir. 1991).  Nevertheless, we have reviewed those portions of the record presented to us and we conclude that the jury's verdict is adequately supported by, for example, James Younger's account as set forth in his deposition.


2
2. Plaintiff has forfeited review of his challenges to the jury instructions because plaintiff has failed to produce a transcript of the instructions.   Valedon Martinez v.  Hospital Presbiteriano, 806 F.2d 1128, 1135 (1st Cir. 1986) (appellant precluded meaningful review by failing to have the jury instructions transcribed).  Plaintiff's indigence does not excuse him from producing the transcript.   Richardson v. Henry 902 F.2d 414, 416 (5th Cir.), cert. denied, 498 U.S. 901 (1990);   Thomas v. Computax Corp., 631 F.2d 139, 141-43 (9th Cir. 1980).


3
3. We have considered all of plaintiff's arguments and find no basis to disturb the judgment below.


4
Affirmed.